Name: Commission Regulation (EC) No 1266/96 of 1 July 1996 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus
 Type: Regulation
 Subject Matter: Europe;  EU finance;  trade;  foodstuff;  beverages and sugar;  plant product
 Date Published: nan

 No L 163/30 EN Official Journal of the European Communities 2. 7. 96 COMMISSION REGULATION (EC) No 1266/96 of 1 July 1996 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, term solution within the framework of the agreement creating an association between the European Com ­ munity and the Republic of Cyprus; Whereas the period for the adoption of transitional measures was extended until 30 June 1997 by Regulation (EC) No 1193/96 extending the period for the adoption of the transitional measures required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions; whereas, pending the adoption by the Council of definitive measures, the transitional measures provided for in Regulation (EC) No 1960/95 and (EC) No 2309/95 should be extended until 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Articles 53 (3) and 83 thereof, Whereas Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), as amended by Regulation (EC) No 11 93/96 (*), and in particular Article 3 ( 1 ) thereof; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1960/95 is hereby amended as follows: 1 . In Article 1 , the date '30 June 1996' is replaced by '30 June 1997'. 2. In Article 4, the date '30 June 1996' is replaced by '30 June 1997'. Whereas Commission Regulation (EC) No 1960/95 (*) lays down transitional measures, valid until 30 June 1996, to facilitate the introduction of the arrangements for moni ­ toring import prices for grape juice and must resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations; whereas that Regulation permits customs authorities to compare import prices with the entry prices given in the common customs tariff in order to determine the customs duties to be collected; Article 2 In Article 2 of Regulation (EC) No 2309/95, the date '30 June 1996' is replaced by '30 June 1997'. Whereas Commission Regulation (EC) No 2309/95 (j lays down transitional measures, valid until 30 June 1996, to facilitate the introduction of the arrangements applicable to imports of grape juice and must from Cyprus resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations pending a long ­ Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. (') OJ No L 84, 27. 3. 1 987, p. 1 . (2) OJ No L 148, 30. 6. 1995, p. 31 . (3) OJ No L 349, 31 . 12. 1994, p. 105. (&lt;) OJ No L 161 , 29. 6. 1996, p. 1 . 0 OJ No L 189, 10. 8 . 1995, p. 16 . (4 OJ No L 233, 30. 9. 1995, p. 54. 2 . 7 . 96 EN Official Journal of the European Communities No L 163/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1996. For the Commission Franz FISCHLER Member of the Commission